Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     New port October 23d 1780
                  
                  Since the 16th inst., the Frigate waits only for a fresh
                     Northerly wind, it is not come as yet. The person and the Packetts were ready
                     by the 14th. I do not doubt but the imbarkation from Newyork of the 16th that
                     your Excellency mentions in your Letter of the 18th, has its destination for
                     the South. It is most certain that if they are bound for this place, they play
                     at blindman’s buff, for the since 4 Days, the foggs are so thick that one
                     cannot see ten yards before him.
                  I received five days ago an intelligence (brought by a ship) from
                     new London, I did not chuse to send it to Your Excellency untill I had received
                     the confirmation of it. That piece of news seems in all its circumstances to be
                     confirmated by a vessel arrived from Fayal, one of the Acores Islands, at Boston. They say that a Frigate arrived at St
                     Kitt’s, between the 15th and 20th of August, had taken shelter there with four
                     Transports, which are all that remains of a fleet of sixty sail, going to the
                     East and West Indies, under the convoy of two frigates, which fleet has been
                     all taken, these five excepted by a french and a spanish fleet joined together,
                     between the Acores and Madeira. I would wish that
                     the same thing had happened to the Cork fleet. I am with respect sir your
                     Excellencys Most obedient humble servant 
                  
                     Le Cte de Rochambeau
                  
                  
                     PS I beg of your Excellency to allow me to make my
                        compliments to the Marquis de La Fayette.
                  
                  
               